Citation Nr: 1634432	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is not related to his military service.

2.  The Veteran's current tinnitus as likely as not arose in service and has continued since. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have  not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied in a January 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II. Analysis

The Veteran contends that he developed bilateral hearing loss and tinnitus secondary to his in-service exposure to acoustic trauma.  Specifically, he reports in-service exposure to machinery, small arms fire, and naval artillery, and that he suffered from "ear drum fractures" after a 4 inch gun went off near him.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 
2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she   may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran has been diagnosed during the course of the appeal with bilateral sensorineural hearing loss and tinnitus.  A September 2011 VA audiological examination included supporting audiometric findings of bilateral hearing loss     for VA purposes.  38 C.F.R. § 3.385.  The first criterion for establishing service connection having been met, the question now becomes whether the Veteran's hearing loss disability and tinnitus are related to his military service.

The Veteran served on active duty in the Navy from June 1944 to May 1946.  His service personnel records confirm his contentions concerning his in-service exposure to acoustic trauma.  

The Veteran's service treatment records are silent as to complaints or diagnoses     of hearing loss or tinnitus.  The Veteran's June 1944 entrance examination listed his ears and drums as normal.  Whispered voice hearing testing revealed 15/15 hearing acuity bilaterally.  His May 1946 separation examination listed his ears and drums as normal.  Whispered voice hearing tests performed at that time revealed 15/15 hearing acuity bilaterally.  The records do not reflect treatment for ear drum problems.

As the Veteran requested, VA treatment records dating since October 2001 were obtained.  Those records show that he was wearing hearing aids as of March 2003, when he requested repair of the hearing aid.  A January 2007 VA treatment report noted the Veteran's history of in-service noise exposure from gunshots, and his post service history of working in a high decibel environment for 40 years.  A March 2007 VA treatment report noted the Veteran's history of excessive noise during his military career, occupationally (auto body shop), and recreationally (power tools and hunting).  He reported constant bilateral tinnitus.  

The VA examiner in September 2011 noted the Veteran's military noise exposure history, as well as his statement that he was seen in service for "ear fractures" as     a result of gunfire from 4 inch guns and that his tinnitus began that year.  The examiner also noted the Veteran's post-service occupational noise exposure.  After reviewing the claims file, the examiner checked the box on the examination form indicating that it was less likely than not that the Veteran's hearing loss and tinnitus were related to service.  He went on to explain that the etiology of the Veteran's current hearing loss and tinnitus cannot be determined without resorting to speculation.  He noted the ears were deemed normal bilaterally at entrance and    that he had normal whispered voice tests of 15/15 at entrance and separation.  The examiner stated the Veteran's hearing sensitivity at those times is unknown because whispered voice tests do not provide threshold specific information.  He concluded that it cannot be determined whether the Veteran's hearing sensitivity was affected by an in-service injury, event, or illness without resorting to speculation.  He further stated that no complaints or treatment of tinnitus were shown in service treatment records and the etiology of that disorder cannot be determined without resorting to speculation.  


Bilateral Hearing Loss

As a hearing loss disability was not shown during service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

On this question, the only medical opinion of record is from the September 2011 VA examiner.  The examiner reviewed the claims file and examined the Veteran, and considered the Veteran's reported history to include the report of "ear fractures."  The examiner stated it was less likely than not that hearing loss was related to service, but ultimately went on to explain that the etiology of hearing   loss could not be determined without resort to speculation.  To the extent such statements seem internally inconsistent, the Board notes that there were only two boxes to choose from on the examination form to address nexus to service: as   likely as not related to service or less likely than not related to service.  An option indicating that an opinion could not be provided was not included on the form at that time.  However, the examiner ultimately provided such a discussion in his rationale.  The examiner provided an adequate explanation as to why an opinion could not be provided without resorting to speculation in that the service records did not provide information on puretone thresholds and it therefore cannot be determined whether the Veteran's hearing sensitivity was affected by events in service.  According, the opinion is probative.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  There is no competent medical opinion linking the Veteran's current hearing loss disability to service.  

While the Veteran believes that his current bilateral hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms   but not to provide medical diagnosis).  In this regard, the diagnosis and etiology    of hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology    of his hearing loss is not competent medical evidence.  Moreover, whether the symptoms the Veteran reports he experienced in service or following service are   in any way related to the current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced    since his tour in the Persian Gulf, he is not competent to testify to the fact that  what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current bilateral hearing loss is not competent medical evidence.  The Board finds the September 2011 VA examiner's conclusion to be significantly more probative than the Veteran's lay assertions.   

Moreover, although the Veteran now claims to have had hearing loss which began during his military service and that he suffered "fractured" ear drums, the Board  notes the Veteran's ears and drums were normal on separation examination.  The   first complaint or diagnosis of hearing loss is not shown for more than 50 years after his separation from military service.  It is also noted that the Veteran filed for service connection for other disabilities in the past, with no mention of any ongoing hearing loss issues.  While certainly not dispositive, it is likely that the Veteran would have included complaints of hearing loss when claiming benefits for other disabilities had he been experiencing symptoms of such.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Thus, the contention as to continuing hearing loss existing since service is not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and the significant time delay between the affiants' observations and the date on which the statements were written are factors that the Board can consider and weigh against a veteran's lay evidence).

Based upon a longitudinal review of the record, the Board concludes that       service connection is not warranted for bilateral hearing loss.  Accordingly, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral hearing loss.  As such, there is no doubt to be resolved, and the claim for service connection for bilateral hearing loss is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Tinnitus

Based upon a longitudinal review of the record, the Board finds the Veteran's contentions that he was exposed to noise in service and first experienced tinnitus   in service are competent and credible evidence.  

The Veteran is competent to state that his tinnitus began during service, because tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App.       370, 374 (2002).  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  Accordingly, lay testimony is competent to establish the presence and onset of tinnitus.  Charles, supra; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The Board acknowledges that the VA examiner in September 2011 indicated he could not provide an opinion as to the etiology of tinnitus without resorting to speculation.  However, as the Veteran has competently stated that he experienced tinnitus in service and since service, and tinnitus is a purely subjective disability, the Board finds the evidence is at least in equipoise as to whether the current tinnitus arose in service.  Accordingly, resolving all reasonable doubt in favor        of the Veteran, the Board finds that service connection for tinnitus is warranted.    38 U.S.C.A. § 5107(b).  



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


